Citation Nr: 1706409	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  06-15 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating greater than 50 percent for a mood disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from February 1979 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted entitlement to service connection for a mood disorder and assigned an initial 30 percent rating, effective from December 22, 2004.

The Veteran testified at a December 2008 hearing held before the undersigned Veterans Law Judge via videoconference from the RO, a transcript of the hearing is associated with the claims file.

In February 2009, the Board remanded the issue for additional development.  In a September 2011 decision, the Board granted entitlement to a higher, 50 percent rating for the service-connected mood disorder.  This increase was implemented by the Appeals Management Center (AMC) the same month.  The Veteran appealed the Board's assignment of a 50 percent rating for a mood disorder, and in July 2012, on the basis of a Joint Motion for Partial Remand (JMR), the Court of Appeals for Veterans Claims (Court) vacated the part of the Board's decision denying a rating for mood disorder in excess of 50 percent and remanded the matter for further consideration.  Thereafter, in an April 2013 determination, the Board again denied entitlement to an initial rating greater than 50 percent for a mood disorder.  The Veteran again appealed the Board's denial to the Court and in a January 2014 Order the Court granted a JMR recommending that the Board's denial of an increased rating for a mood disorder be vacated and remanded the matter for additional development.  In March 2014, the Board remanded the claim for additional development.  The matter again is before the Board.

In addition to the increased rating claim for a mood disorder, the March 2014 Board remand also included the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  In a July 2016 rating decision, the RO granted entitlement to TDIU, effective December 22, 2004.  As the foregoing represented a complete grant of the issue and the Veteran has not otherwise expressed disagreement with the assigned effective date, no further discussion of that issue is warranted herein.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's mood disorder is manifested by symptoms such as depression, anxiety, loss of interest in activities, low energy, decreased concentration, impaired memory, irritability, sleep problems, isolative behavior, social withdrawal, acting out in anger, lethargy, and difficulty establishing and maintaining relationships, as well as intermittent reports of suicidal thoughts without plans or intent, all resulting in deficiencies in most areas, but less than total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no higher, for a mood disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9435 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by letters to the Veteran in March 2005 and February 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  The Board also notes that based in part on the Veteran's statements made during the Board hearing and subsequently his case was remanded for additional development.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been associated with the electronic claims file.  Records from the Social Security Administration (SSA) have been received and associated with the claims file.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).

In this case, the RO provided the Veteran with multiple VA examinations, most recently in May 2014.  The existing examination reports are thorough and supported by outpatient treatment records.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examinations also discussed the impact of the disability on the Veteran's daily living.  As such, the Board finds the reports sufficient on which to base a decision in this matter. 

Based on the multiple notice letters, association of VA treatment records, completion of multiple VA examinations, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him or her for times since filing his or her claim when his or her disability may have been more severe than at other times during the course of his or her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Currently the Veteran's disability rating is 50 percent for his service-connected mood disorder.  The Veteran claims the rating does not accurately depict the severity of his condition. 

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . .. . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9435 (2016). 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV and DSM-5 (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders).  Id.  

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Board recognizes that GAF scores are not utilized in the DSM-5.

In a February 2004 decision, SSA found the Veteran disabled as of January 2004, based on his physical disabilities.  The ruling Administrative Law Judge (ALJ) did not attribute any functional impairment to a mental disorder.  However, depressive symptomatology was noted by a November 2003 evaluator in connection with that determination.  The Veteran reported feelings of depression and loss of interest in activities.  He described low energy, decreased concentration, and impaired memory.  The Veteran stated that he was frequently irritable.  Objective testing was consistent with the subjective complaints.  The examiner opined that concentration, persistence, and memory problems resulted in marked impairment due to depressive symptoms, and his ability to adapt was severely impaired.  A GAF score of 50 was assigned.

In April 2004, the Veteran's GAF score was 70 and he denied suicidal or homicidal ideation.  In July 2004, the Veteran was fully oriented, adequately groomed, and denied suicidal or homicidal ideas or plans.  His thought content was normal and memory and cognition were grossly intact.  His GAF score was 60.  In October 2004, the Veteran reported depression and irritability, as well as sleep problems, concentration problems, and acting out in anger.  The Veteran also reported some paranoia, but denied homicidal or suicidal ideation.  His GAF score was 50.  

The Veteran was afforded a VA examination in April 2005.  The VA examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran's family and military history were noted in the report.  The Veteran indicated that he last worked in 2002 and that he stopped working due to physical problems.  The Veteran was noted to be divorced with three children with whom he had very frequent contact.  The examiner indicated that the Veteran had a history of alcohol and drug abuse, but he was currently abstinent and attending a relapse prevention group.  The examiner also noted that the Veteran was taking various medications for depression.  The Veteran reported feeling critical and worthless and indicated that it has been difficult for him to cope with his physical decline.  The Veteran indicated that he had experienced suicidal ideation, but had not acted on it because of his Christian beliefs.  Upon examination, the Veteran was noted to be neat and cleanly dressed.  He was very pleasant, polite, and cooperative, albeit somewhat nervous.  Thought content and processes were within normal limits, and there was no evidence of delusions or hallucinations.  The Veteran maintained eye contact throughout the session and there was no inappropriate behavior noted.  The Veteran admitted to suicidal ideation without current intent, and was noted to be alert and oriented times four.  There was no evidence of gross memory loss or impairment, and speech was linear, coherent, and of normal rate and volume.  The Veteran reported that his psychiatric history was unremarkable until he began suffering symptoms of hepatitis C, for which he is service connected.  Prior to this and in the military, the Veteran was indicated to have been very well adjusted, very active and athletic, and performed well in the military.  Afterwards, the Veteran was noted to have been employed as a firefighter and working in a shipyard.  As the Veteran's physical problems progressed, however, he found it increasingly difficult to work and had to stop.  The Veteran was attending college and had been doing well until recently, when his grades began to slip due to concentration problems.  The Veteran's symptoms were noted to be depressed mood, diminished interest in pleasurable activities, loss of appetite, insomnia, loss of energy, feelings of worthlessness, diminished ability to concentrate, and recurrent suicidal ideation.  The Veteran also indicated that he had very few meaningful social relationships, as he indicated that he did not want to be around other people.  After examination, the Veteran was diagnosed with mood disorder due to general medical condition with major depressive-like episodes.  He was assigned a GAF score of 52.

In December 2004, the Veteran denied suicidal or homicidal ideation.  He was appropriately dressed and fully oriented.  Speech and thought processes were unremarkable.  He denied obsessive behavior and hallucinations.  His inside was fair and judgment good.  The treatment provider assigned a GAF score of 55.  In March 2005, the Veteran denied current or past suicidal / homicidal / assaultive ideation.  He also denied any current visual or auditory hallucinations.  

In May 2005, the Veteran denied suicidal or homicidal ideas or plans and his insight and judgment were good.  He was fully oriented and adequately groomed, with intact memory and cognition.  During a May 2005 VA psychosocial assessment, the Veteran reported that he had been a student during the previous years and was divorced and living with his parents.  He had not been bothered by family or social problems in the month prior to the psychosocial interview.  The Veteran reported psychiatric symptoms of depression, serious anxiety, trouble understanding, concentration or memory problems, and difficulty controlling violent behavior.  The Veteran reported past suicidal ideation, but not in the past 30 days.  He denied any history of suicide attempts.  

In June 2005, the Veteran discussed attending college classes and working out almost daily to decrease his depression and to keep him from visiting his drug abusing friends.  In September 2005, the Veteran discussed his church attendance and reading the bible, as well as recently having welcomed his 18-year old daughter into his home after she had been asked to leave the home of his ex-wife.  In November 2005, the Veteran discussed how he had been going to church a lot, but had plans of dropping out of college due to problems with fatigue, as well as concentration and sleep problems.  Perhaps significantly, the Veteran attributed these symptoms to his hepatitis C, rather than his psychiatric disorder.

In December 2005 and January 2006, the Veteran had assigned GAF scores of 60 and denied suicidal or homicidal ideation or plans.  In February 2006, March 2006, and April 2006, the Veteran denied suicidal or homicidal ideation and was not seen as a danger to himself or others.  

The Veteran was again examined by VA in May 2006.  The Veteran reported that he remained unemployed since his last VA examination and last worked as a firefighter at a shipyard.  The Veteran indicated that he had to stop working because of his physical condition, primarily hepatitis and his knee conditions.  The Veteran was noted to be going to school at the time of his last VA examination, but reported that since that time his grades had steadily declined due to fatigue and difficulty concentrating.  He withdrew from school in November 2005.  In addition, the Veteran reported that he would get irritable, would isolate himself a great deal, and had no girlfriend or meaningful relationships.  The Veteran indicated that he had always been close to his parents, but that he now wanted to distance himself from them.  He stated that he remained close to his three daughters.  The Veteran was noted to be taking medication for his various medical conditions and that he continued to see a substance abuse counselor and remained abstinent from alcohol and illegal drugs.  The Veteran was also noted to taken Ambien for poor sleep.  The Veteran denied active suicidal ideation, but reported that he sometimes wished he were dead.  Upon examination, the Veteran was noted to arrive early accompanied by his mother.  The Veteran was neatly and cleanly dressed and demonstrated good personal hygiene.  He was pleasant and cooperative, though anxious with a congruent affect.  Thought process and content were within normal limits, and there was no evidence of delusions or hallucinations.  The Veteran maintained eye contact and there was no inappropriate behavior noted.  The Veteran admitted to passive suicidal ideation.  He was alert and oriented times four and there was no evidence of gross memory loss or impairment.  The Veteran's speech was noted to be linear, coherent, and at a normal rate and volume.  The Veteran reported depressed mood, loss of appetite, insomnia, loss of energy, diminished ability to concentrate, and passive suicidal ideation.  These symptoms were indicated to be consistent with a diagnosis of depression.  The examiner found that these symptoms were moderate in severity and occurred daily.  The Veteran also indicated that he had very few meaningful social relationships, and that he preferred to stay isolated in his home

In May 2006, June 2006, July 2006, and October 2006, the Veteran's GAF score was 50.  On each of these occasions he denied suicidal or homicidal ideation and was not seen as a danger to himself or others.  In November 2006, the Veteran was mildly depressed and again denied suicidal or homicidal ideation and was not seen as a danger to himself or others.  The treatment provider assigned a GAF score of 47.

In March 2007, the Veteran reported minimal stress at home, but that at school and in public he felt tense, jittery, and anxious.  On examination, he was fully oriented, adequately groomed, intact memory and concentration, and denied suicidal or homicidal plants or ideas.  His GAF score was 44.  In May 2007, the Veteran reported feeling stressed because he had to look after his mother because no one else in the family would do it.  On examination, he was mildly depressed and denied homicidal and suicidal ideation.  He was not considered to be a danger to himself or others.  In another May 2007 treatment record, the Veteran's GAF score was 45.  He was experiencing significant stress due to difficulties with his classes at the University of South Alabama.  

In June 2007, the Veteran denied suicidal or homicidal ideation and was not seen as a danger to himself or others.  His assigned GAF score was 45 and 50 during separate June 2007 treatment visits.  The Veteran also had a GAF score of 45 in August 2007, December 2007 and March 2008 and 47 in June 2008.  

In March 2009, one of the Veteran's treating doctors reported that while the Veteran had been clean and sober for many years, and his depression was usually under good control with medication, his condition was fragile and he would often grow depressed again.  The doctor felt the Veteran could not work because of his mental disorder.

The VA Vocational Rehabilitation file reflects that the Veteran was highly motivated to return to work, and his counselors commented on his positive attitude.  When he eventually was found ineligible for continued training due to the severity of his disabilities in 2009, he expressed that he appreciated the efforts of his counselors, and he in fact checked in with them in August 2009 to report that everything was going well in his life

In March 2009 and August 2009, the Veteran's GAF score was 48, although he was fully oriented, adequately groomed, intact memory and concentration, and denied suicidal or homicidal plants or ideas.  In March 2010, the Veteran again was fully oriented, adequately groomed, intact memory and concentration, and denied suicidal or homicidal plants or ideas.  A GAF score of 50 was assigned.

The Veteran was afforded a VA examination in connection with his service connected mood disability dated in May 2010.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran's medical history was noted in the report.  On examination, the Veteran was indicated to be clean and casually dressed.  His speech was spontaneous, clear, and coherent, and the Veteran was noted to be cooperative, friendly, and relaxed.  His affect was appropriate and his attention was intact.  He was oriented to person, time and place, and his thought process and content were unremarkable.  The Veteran denied delusions or hallucinations, his intelligence was average and he was indicated to understand the outcome of his behavior.  There was no inappropriate behavior, no obsessive or ritualistic behavior, no panic attacks, no homicidal or suicidal thoughts, no episodes to violence, and no problem with activities of daily living.  The Veteran interpreted proverbs correctly, had good impulse control, and had the ability to maintain minimum person hygiene.  The Veteran last reported use of alcohol or street drugs in 2005.  The examiner found that the Veteran's remote memory was normal, his recent memory was mildly impaired, and his immediate memory was normal.  The Veteran was noted to have depression in the moderate range.  The Veteran was indicated to be unemployed, but not retired, as he physically could not perform his job due to joint pain.  After examination, the Veteran was diagnosed with mood disorder due to general medical condition.  He was assigned a GAF score of 57.  The examiner found that there was not total occupation and social impairment due to his diagnosed mental disorder and that his condition did not result on deficiencies in judgment, thinking, family relations, work, mood, and school.  However, the examiner found that there was reduced reliability due to symptoms, including poor sleep that would likely affect his energy and level of productivity.  The Veteran also reported periods of agitation and depression, and indicated that he has few meaningful social relationships.  The examiner was also asked to give an opinion regarding the Veteran's overall employability.  The examiner opined that the Veteran's mood disorder did not render him unemployable.  Although the Veteran reported problems with concentration, his attention, memory, and concentration did not appear to be significantly impaired.  He was able to communicate and understand information and instructions both verbal and written and was able to interact appropriately in social situations.  His judgment and ability to make decisions appeared at least adequate.

A July 2010 VA treatment record included a GAF score of 50.  In August 2011, the Veteran was neatly dressed and fully oriented.  Speech and thought processes were normal.  The Veteran denied suicidal or homicidal ideation, as well as delusions, obsessive behavior, or hallucinations.  His anxiety was mild and insight and judgment were good.  Another August 2011 record included an assigned GAF score of 50.

The Veteran was afforded another VA examination in November 2011.  The examiner reviewed the claims file and the Veteran's electronic VA records.  The Veteran reported that he remained married, and had a good relationship with his wife and four adult children.  He attended church and maintained friendships with several people by phone, but did not go out to socialize much.  He used to sing, but did not do so as much anymore.  With medication, he slept four hours a night, he was fatigued during the day, and reported that as a result he was irritable and edgy.  He felt "antsy" and had trouble concentrating.  He was bothered by his inability to be as physically fit and active as he used to be, but denied crying spells or suicidal ideation.  He denied use of alcohol or street drugs since his last examination.  The Veteran and examiner identified depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty adapting to stressful circumstances.  The examiner commented that while there had been no remission of symptomatology since the 2010 VA examination, the mood disorder symptoms also were fairly consistent.  The examiner assigned a GAF score of 58, and opined that the mood disorder did not render the Veteran unemployable.  He had no thought disorder, and no delusions or hallucinations were reported or evident.  Behavior was generally appropriate.  He was not a danger to himself or others.  He demonstrated an ability to communicate and understand information, and acted appropriately in social situations.  Judgment and decision making were adequate.  The examiner also observed that while the Veteran reported problems with concentration, on examination his attention, memory, and concentration did not appear impaired.  The examiner endorsed a finding that the Veteran showed occupational and social impairment with reduced reliability and productivity.

In March 2013, the Veteran's suicide risk was considered low.  In June 2013, the Veteran stated that he had been feeling overwhelmed due to caring for two grandchildren, which had caused a strain on his marriage.  He admitted to becoming irritated, but denied homicidal or suicidal ideation.  In August 2013, the Veteran reported that his depression was stable and denied suicidal and homicidal ideation.  In October 2013, the Veteran reported that he had been easily irritated and had more difficulty concentrating than usual.  The Veteran denied suicidal ideation and homicidal thoughts.  On examination, he was fully oriented with normal thought processes.  The treatment provider assessed the Veteran's suicide risk as low.  

The December 2013 JMR noted that the prior Board decision had indicated that the Veteran had not reported instances of suicidal ideation.  The JMR, however, discussed the Veteran's reports of recurrent suicidal ideation during an April 2005 VA examination and that during a May 2006 VA examination the Veteran denied suicidal ideation, but reported that sometimes he wished he were dead.  

A January 2014 treatment record indicated that the Veteran's uncontrolled diabetes mellitus and chronic musculoskeletal pain had adverse effects on his mood.  In addition to the foregoing, during multiple contemporaneous treatments for his orthopedic problems, the Veteran reported that his mood was stable and denied problems with anxiety and depression.

The Veteran was afforded a VA examination in May 2014.  The examiner noted a diagnosis of depressive disorder, with a GAF score of 62.  The examiner commented that the Veteran's psychiatric disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported that he had been married to his wife for 4 years and also had been married to the same woman 7 years prior to that time.  His 11 and 12-year old grandchildren were living with him and his wife.  It was stressful for the Veteran to have the children around, but he was glad to keep them safe.  He spent his time watching television or reading bible websites on the computer.  His friends were his wife and one other individual.  The Veteran was able to share / vent to his friend because the Veteran trusted him.  His wife did the cooking, but the Veteran picked up after himself.  Although he no longer went to his original church due to a change in "atmosphere" he and his wife occasionally attended a different church.  He also spent a little time with his grandchildren every day.  After service, the Veteran had worked as a machinist and as a fire fighter, until receiving SSA benefits due to his hepatitis.  He had difficulty working due to pain in the wrists, as well as fatigue due to his hepatitis C.  His mental health symptoms made it difficult to work due to problems "coping," "socializing," and just feeling "tired."  On examination, the Veteran was neatly groomed and cooperative and polite.  His speech and thought processes were normal.  His mood was depressed.  He denied hallucinations and delusions.  The Veteran denied suicidal and homicidal ideation, intent, or planning.  The examiner saw no evidence of impairment of attention, concentration, or memory and judgment and impulse control were intact.  The Veteran reported that his mood was better when others were not around.  The examiner indicated that the Veteran's mood disorder caused only mild functional impairment that did not prevent him from maintaining gainful employment.  The main psychiatric effect on employment was sleep impairment leading to occasional fatigue.  

The Board concludes that the objective medical evidence and the Veteran's and other lay statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 70 percent disability rating.  See 38 C.F.R. § 4.7 (2016). 

In reaching that conclusion, the Board notes that the Veteran's symptoms include multiple reports of suicidal thoughts, without specific plan or intent; impaired impulse control, with verbal aggressiveness but no actual violent incidents; memory and concentration problems; an inability to establish and maintain effective working relationships with others; and impaired mood.  The Board acknowledges that the Veteran's GAF scores have ranged somewhat significantly between approximately 44 and 62; however, all these records have noted some or all of the above-listed symptoms.  In summary, the Board finds that the above symptoms most closely approximate the higher 70 percent rating. 

The Board recognizes that all of the above-listed symptoms have not been noted at all times or in all records.  That said, the severity of the Veteran's mood disorder overall appears to have been essentially consistent for the entire appellate time period.  For this reason, staged ratings are not applicable.  See Fenderson, 12 Vet. App. at 119.  Therefore, as explained above, the medical and lay evidence supports the Board's conclusion that a 70 percent rating is warranted for the entire appeal period.

However, a rating greater than 70 percent is not appropriate for any period of time on appeal because the Veteran does not have total social and occupational impairment.  Although the Veteran clearly has a serious disability, the evidence does not show that there is total occupational and social impairment.  He does not have symptoms such as gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others (while he reported suicidal thoughts during multiple evaluations, he has denied plans or intent and the examiners concluded that he did not appear to be a danger to himself or others); intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  As noted, while the Veteran has expressed suicidal thoughts, multiple treatment providers have concluded that he did not appear to be a danger to himself or others.  As such, his symptoms more closely approximate those for a 70 percent rating, specifically suicidal or homicidal ideation, but without rising to the level required for a 100 percent rating, specifically a persistent danger of hurting self or others.  As to the Veteran's reported concentration and memory problems, there is no indication or suggestion that these problems rise to the level of severity contemplated for a 100 percent rating, namely forgetting one's own name or those of family or close friends. 

As noted above, the Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442; however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  By extension to the present case, without the examples, differentiating the 70 and 100 percent ratings would be equally ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV and/or DSM-5.  If the evidence demonstrates that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating should be assigned.  Id.  In this case, however, the Board concludes that the Veteran's psychiatric symptoms do not cause total occupational and social impairment as contemplated for a 100 percent rating.  The Veteran's symptoms and the severity thereof have been fully contemplated in assigning the 70 percent rating. 

As to occupational and social functioning, medical professionals have indicated that the Veteran would have some difficulty in the workplace, due to his psychiatric symptoms.  The vast majority of the evidence, however, indicates that the basis for the Veteran's ongoing unemployment is due to non-psychiatric disorders, to include multiple service-connected disabilities that served as the basis for the grant of entitlement to TDIU.  Similarly, during his appeal, the Veteran married and has maintained good relationships with several of his family members.  He initially was somewhat active in his church, but withdrew and started attending another church based on reasons other than the effects of his psychiatric symptoms on his attendance.  He reports he has one or more friends, though he does not go out to socialize very much.  The Veteran feels close enough to at least one of his friends that he feels comfortable discussing his problems with the friend because he trusts the friend's judgment.  It appears from the record that in the past the Veteran had numerous other friends, but that their lifestyle choices were not conducive to the Veteran's continued sobriety.

Thus, the Veteran does not have total social and occupational impairment sufficient to warrant a total schedular rating.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned herein.  Again, in determining that a rating in excess of 70 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but for the reasons discussed above concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 70 percent rating. 

In summary, for the reasons and bases set forth above, the Board concludes that an increased rating of 70 percent, but no more, is warranted for the entire period of time that is covered by this claim.  See Fenderson, 12 Vet. App. at 119.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected mood disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's mood disorder with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports symptoms such as depression, anxiety, loss of interest in activities, low energy, decreased concentration, impaired memory, irritability, sleep problems, isolative behavior, social withdrawal, acting out in anger, lethargy, and difficulty establishing and maintaining relationships, as well as intermittent reports of suicidal thoughts without plans or intent.  The current 70 percent rating under DC 9435 contemplates these and other symptoms.  

Finally, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged, nor does the evidence indicate, that the combined effects of his service-connected disabilities require extraschedular consideration.

Further, there is no medical evidence indicating that the disability on appeal combines or interacts with his other service-connected disabilities, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating of 70 percent, but no greater, for a mood disorder is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


